Citation Nr: 0012164	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1989, for a grant of service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1964, 
from April 1967 to March 1969, and from July 1969 to June 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim for an earlier effective date.

The Board notes that in his substantive appeal (received by 
the RO in August 1995), the veteran requested a local hearing 
before a Hearing Officer.  An administrative note dated in 
November 1995 indicates that this hearing was scheduled for 
January 29, 1996.  A later administrative note (dated January 
29, 1996) indicates that the veteran failed to appear for 
this hearing.  Upon review of the veteran's claims file, the 
Board cannot find a notification letter to the veteran as to 
the date and time of his hearing.  However, given the two 
administrative notes concerning the veteran's hearing, the 
Board concludes that the veteran was afforded the process due 
his request for a hearing, as there is a presumption of 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994); see also Saylock v. Derwinski, 3 Vet. 
App. 394 (1992).  Additionally, the Board notes that none of 
the veteran's communications with the RO subsequent to 
January 29, 1996, expresses either his continued desire for a 
local hearing or his disagreement with any notice afforded 
him as to the local hearing.  Accordingly, the Board will now 
consider the veteran's appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In June 1969, the veteran filed a claim for service 
connection for a nervous condition, which was denied by the 
Houston RO in a March 1971 rating decision.  The veteran did 
not appeal this determination, and it became final in 
accordance with applicable law.

3.  In July 1973, the Phoenix RO received the veteran's claim 
for service connection for a schizophrenic reaction, which it 
denied in correspondence to the veteran dated in September 
1973.  The veteran did not appeal this determination, and it 
became final in accordance with applicable law.

4.  In December 1989, the Phoenix RO received the veteran's 
claim for service connection for PTSD, which it granted in an 
April 1990 rating decision, effective from December 29, 1989.


CONCLUSION OF LAW

An effective date earlier than December 29, 1989, for 
entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a),(b) (West 1991); 38 C.F.R. § 3.400 
(1999).

II.  Factual Background

In June 1969, the Houston RO received the veteran's original 
claim for service connection for a nervous condition.  
Pursuant to review of the veteran's service medical records, 
a November 1970 VA examination report, and a March 1971 
determination by a board of VA psychiatrists, the Houston RO 
denied the veteran's claim in a March 1971 rating decision, 
which the veteran did not appeal.

In July 1973, the Phoenix RO received from the veteran VA 
Form 21-4138 (Statement in Support of Claim), in which the 
veteran indicated that he was applying for service connection 
for a schizophrenic reaction.  The veteran submitted 
duplicate copies of portions of his service medical records.  
Pursuant to review of this evidence and subsequent to an 
August 1973 RO hearing, the Phoenix RO denied the veteran's 
claim in correspondence to the veteran dated in September 
1973.  The veteran did not appeal this denial.

In December 1989, the Phoenix RO received the veteran's claim 
for service connection for PTSD.  At that time, the veteran 
submitted a lengthy statement, in which he recounted in-
service events.  He also submitted a copy of a VA treatment 
record dated in September 1980, which indicated that the 
veteran had been referred to a post Vietnam stress group.  
Pursuant to review of additional VA treatment records, the 
Phoenix RO, in an April 1990 rating decision, granted service 
connection for PTSD, effective from December 28, 1998, the 
date of receipt of the veteran's claim for benefits.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to an effective date earlier than December 29, 1989, 
for a grant of service connection for PTSD, particularly in 
light of the veteran's psychological and psychiatric 
treatment documented historically in his claims file.  
However, the Board must adhere to established law and 
regulations in its determinations.  As such, the veteran's 
claim must be denied.

Specifically, while the record does, indeed, document the 
veteran's earlier claims for service connection for a nervous 
disorder (personality disorder) and for a schizophrenic 
reaction, it also indicates that these earlier claims were 
finally denied in March 1971 and in September 1973, 
respectively.  Subsequent to these denials, it was not until 
December 1989 that the veteran again filed a claim for 
service connection for some type of mental disorder.

As discussed above, controlling law and regulation provide 
that, unless specifically provided otherwise, the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  The 
effective date of VA disability compensation benefits for 
direct service connection is the date of receipt of claim or 
date entitlement arose, whichever is later, unless a claim is 
filed within a year after separation from service.  See 
38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

Here, the veteran's claim for service connection was reopened 
in December 1989, after the last prior final denial in 
September 1973.  As such, the effective date of the grant of 
service connection for PTSD cannot be prior to December 1989, 
the date the RO received the veteran's claim for service 
connection for PTSD.  The law prohibits it in this instance.  
To reiterate, the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application thereof.  See 38 U.S.C.A. 
§ 5110(a) (emphasis added).  Quite simply, the veteran did 
not appeal either the March 1971 or September 1973 
determinations, and they became final.  In effect, by 
requesting the RO to reopen his claim for service connection 
in December 1989, the veteran began an entirely new 
administrative claims process.

Alternatively, the Board notes that historically, service 
connection was denied for a nervous condition (personality 
disorder) and for a schizophrenic reaction but granted for 
PTSD.  While all three can be classified as mental disorders 
and can manifest common symptomatology, each is a distinct 
and separate diagnosis.  See 38 C.F.R. Part 4, § 4.130 
(1999).  As such, the Board finds it reasonable to conclude 
that when the veteran filed a claim for service connection 
for PTSD with the Phoenix RO in December 1989, it was, in 
effect, an original claim for benefits.  As discussed above, 
the effective date of an award based on an original claim 
shall not be earlier than the date of receipt of application 
thereof.  See 38 U.S.C.A. § 5110(a) (emphasis added).  In 
this instance, then, the effective date cannot be earlier 
than December 29, 1989, as that is when the Phoenix RO 
received the veteran's original claim for service connection 
for PTSD.

In reaching this determination, the Board stresses to the 
veteran that it is insignificant to the Board's current 
analysis as to the veteran's entitlement to an earlier 
effective date for a grant of service connection for PTSD 
whether his final discharge from service was general or 
honorable.  The character of the veteran's discharge is in no 
way addressed or considered by the applicable VA regulations 
in this instance.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Further, although the record indicates that the veteran was 
referred to a post Vietnam stress group in September 1980, 
there is no contemporaneous clinical diagnosis of PTSD, a 
requisite element for a grant of service connection for PTSD.  
See 38 C.F.R. § 3.304(f) (1999).  Also, the Board notes that 
this VA treatment record was only submitted with the 
veteran's claim for service connection for PTSD, in December 
1989.  In this respect, the Board stresses that the United 
States Court of Appeals for Veterans Claims has been 
generally reluctant to interpret VA hospitalization or 
examination records as informal claims for entitlement to 
service connection.  Brannon v. West, 12 Vet. App. 32 (1998); 
see also 38 C.F.R. § 3.157 (1999).

With respect to the administrative note contained in the 
veteran's claims files indicating that there is a VA 
treatment record dated December 11, 1989, as to the veteran's 
PTSD, the Board stresses to the veteran that a change in the 
effective date for a grant of service connection for PTSD, 
from December 29, 1989, to December 11, 1989, in no way has 
an impact on the benefits due the veteran.  Payment of 
benefits is from the first day of the month following the 
month in which the claim was received.  See 38 C.F.R. § 3.31 
(1999).  In effect, as both the VA treatment record and the 
veteran's claim are dated in December 1989, the effective 
date of payment is still January 1, 1990.


ORDER

Entitlement to an effective date earlier than December 29, 
1989, for a grant of service connection for PTSD is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

